DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the application filed on 09/22/2020. Claims 1-18 are presented in the case. Claims 1, 7 and 13 are independent claims.

Claim Objections
Claim 18 is objected to because of the following informalities:
Claim 18 recites ‘A medium according to claim 12’; however, it should recite ‘A medium according to claim 14’.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9 and 15 recite the limitation "the table". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boutin, US 20130117648 A1.

Regarding independent claim 7, Boutin teaches a computer-implemented method ([0006]), comprising:
reading a spreadsheet workbook comprising a plurality of rows and a header row comprising a plurality of column labels (Fig. 1; [0030] discloses the spreadsheet file has at least a sheet 1 which includes data. Said sheet 1 exhibits lines (i.e. rows) and columns, wherein columns represent fields; Figs. 3-4; [0031] indicates sheet 1 comprising a header portion 11; [0033] discloses the header portion 11 comprises a single designation line with field designations like `first name`, `name`, `company`, `address`, etc. . . . );
automatically determining a hierarchical schema based on the plurality of column labels (Fig. 1, 2; [0048] discloses a hierarchical model with at least two hierarchical levels is defined. Said hierarchical model (i.e. meta model) comprises all the fields involved in the parent/child links), the hierarchal schema comprising a hierarchy of nodes, where each of the plurality of column labels is associated with a single node of the hierarchy of nodes (Fig. 5; [0044] discloses parent/child link is defined between the field `Dept` 15 and the field `Company` 16, and a third parent/child link is defined between the field `Company` 16 and the field `Country` 17, as also shown graphically on FIG. 5. The type `Parent*` (variant of `Parent`) is allocated to a parent at the highest level, which is also called the `Root` level. A `Parent*` type field has no parent; [0048] illustrates an exemplary view of the hierarchical model corresponding to the spreadsheet of FIG. 3);
for each row of the plurality of rows:
determining a value associated with each of the plurality of column labels (Fig. 1; [0051] discloses building a full model 4 comprising all data contained in the data portion 10 of the sheet 1 according to the hierarchical model 2); and
for each determined value, populating a node of an instance of the hierarchical schema associated with an associated column label ([0051] indicates the full model 4 can be formed as a database set or an xml file or any other known form of retaining structured information); and
outputting the instances ([0052] discloses generating a graphical hierarchical multilevel representation 3 of said sheet content using the hierarchical model 2 together with the sheet data portion; Fig. 1; [0053] discloses when using a full model 4, the graphical hierarchical multilevel representation 3 issued in step /f/ is obtained directly from said full model 4, without requiring an access to the sheet 1, as illustrated by arrow 43).

Regarding independent claim 1, it is a system claim that corresponding to the method of claim 7. Therefore, it is rejected for the same reason as claim 7 above. Boutin further teaches a system comprising:
a memory storing processor-executable program code;
a processing unit to execute the processor-executable program code to cause the system to perform the operations of the method of claim 7 (claims 14-15; Fig. 2; [0029]).

Regarding independent claim 13, it is a medium claim that corresponding to the method of claim 7. Therefore, it is rejected for the same reason as claim 7 above. Boutin further teaches a non-transitory computer-readable medium storing program code that when executed by a computing system causes the computing system to perform the operations of the method of claim 7 (claims 14-15; Fig. 2; [0029]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boutin as applied in claims 1, 7 and 13, in view of Liu et al. (hereinafter Liu), US 20150134670 A1.

Regarding dependent claim 8, Boutin teaches all the limitations as set forth in the rejection of claim 7 that is incorporated. Boutin does not explicitly disclose wherein automatically determining the hierarchical schema comprises:
determining that a first column label does not include a parent clause and a child clause; and
in response to determining that the first column label does not include a parent clause and a child clause, create a node associated with the first column label at a highest hierarchical level of the schema.
However, in the same field of endeavor,  Liu teaches wherein automatically determining the hierarchical schema ([0004] describes data structured using a hierarchical mark-up language is composed of nodes. Nodes are delimited by a set of delimiters that mark the nodes, and may be tagged with names, referred to herein as tag names; Fig. 1A; [0007] depicts node tree 101. Non-leaf nodes are depicted with double-line borders, while leaf nodes are depicted with single-line borders. In XML, a non-leaf node corresponds to an element node and a leaf node corresponds to a data node; Fig. 1B; [0022] depicts four root nodes, which are FIRSTNAME, LASTNAME, ADDRESS, and PHONENUMBERS. Each of FIRSTNAME, LASTNAME, ADDRESS, and PHONENUMBERS is a field node. ADDRESS has a descendant object node. From the object node four descendant field nodes descend, which are STREETADDRESS, LASTNAME, STATE, and POSTALCODE) comprises:
determining that a first column label does not include a parent clause and a child clause ([0084] describes a hierarchy-value index may be generated using a streaming-event parser. A streaming-event parser traverses a hierarchical data object and generates "parsing" events as nodes are encountered during traversal of a hierarchical data object, nodes such as a field node, element node, data node or the end of such nodes; [0102] discloses a path expression is an expression comprising a sequence of "path steps" that identifies one or more nodes in a hierarchical data object based on hierarchical positions of the one or more nodes. The "path steps" may be delimited by a "/", ".", or another delimiter. Each path step may be a tag name specifying a path to a node within the hierarchical data object.); and
in response to determining that the first column label does not include a parent clause and a child clause, create a node associated with the first column label at a highest hierarchical level of the schema (Fig. 1B; [0022] illustrates nodes “FIRSTNAME” and “LASTNAME” which are root nodes which are at a highest hierarchical level of the schema and have no children).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of parsing and/or extracting tokens from hierarchical data objects as suggested in Liu into Boutin’s system because both of these systems are addressing processing hierarchically marked-up data. This modification would have been motivated by the desire to provide efficient ad-hoc approach to process hierarchical data (Liu, [0029]-[0031]).

Regarding dependent claim 9, the combination of Boutin and Liu teaches all the limitations as set forth in the rejection of claim 8 that is incorporated. Boutin further teaches wherein automatically determining the hierarchical schema of the table based on the respective column labels comprises:
determining that a second column label includes a child clause and a parent clause(Fig. 3; [0043]-[0044] discloses ‘Company’ is parent of ‘Dept’ and child of ‘Country’); and
in response to determining that the second column label includes a parent clause and a child clause, create one or more nodes associated with the parent clause and create a node associated with the second column label at a hierarchical level of the schema below the one or more nodes associated with the parent clause (Fig. 5; [0048] illustrates the hierarchical model with nodes ‘Country’, ‘Company’, ‘Dept’ and their parent/child links).

Regarding dependent claim 10, the combination of Boutin and Liu teaches all the limitations as set forth in the rejection of claim 9 that is incorporated. Liu further teaches wherein determining that the first column label does not include a parent clause and a child clause comprises determining that the first column label does not include a delimiter ([0102] discloses a path expression is an expression comprising a sequence of "path steps" that identifies one or more nodes in a hierarchical data object based on hierarchical positions of the one or more nodes. The "path steps" may be delimited by a "/", ".", or another delimiter. Each path step may be a tag name specifying a path to a node within the hierarchical data object; [0107] discloses a path-exists evaluation determines whether a node identified by a path expression exists in a hierarchical data object), and
wherein determining that the second column label includes a parent clause and a child clause comprises determining that the second column label includes a delimiter ([0103] discloses an example of a path expression for JSON is "$.friends.name`. The step "name" specifies a node having the node name "name". The step "friends" specifies the node name of the parent node of node "name").

Regarding dependent claim 11, the combination of Boutin and Liu teaches all the limitations as set forth in the rejection of claim 10 that is incorporated. Liu further teaches wherein determining that the second column label includes a parent clause and a child clause comprises determining that the second column label includes two delimiters ([0102] discloses a path expression is an expression comprising a sequence of "path steps" that identifies one or more nodes in a hierarchical data object based on hierarchical positions of the one or more nodes. The "path steps" may be delimited by a "/", ".", or another delimiter. Each path step may be a tag name specifying a path to a node within the hierarchical data object; [0107] discloses a path-exists evaluation determines whether a node identified by a path expression exists in a hierarchical data object), and wherein
creating one or more nodes associated with the parent clause comprises creating a first node associated with the parent clause at the highest hierarchical level of the schema and a second node at a hierarchical level under the first node Fig. 1B; [0022] depicts four root nodes, which are FIRSTNAME, LASTNAME, ADDRESS, and PHONENUMBERS. Each of FIRSTNAME, LASTNAME, ADDRESS, and PHONENUMBERS is a field node. ADDRESS has a descendant object node. From the object node four descendant field nodes descend, which are STREETADDRESS, LASTNAME, STATE, and POSTALCODE).

Regarding dependent claim 12, the combination of Boutin and Liu teaches all the limitations as set forth in the rejection of claim 8 that is incorporated. Liu further teaches wherein determining that the first column label does not include a parent clause and a child clause comprises determining that the first column label does not include a delimiter ([0084] describes a hierarchy-value index may be generated using a streaming-event parser. A streaming-event parser traverses a hierarchical data object and generates "parsing" events as nodes are encountered during traversal of a hierarchical data object, nodes such as a field node, element node, data node or the end of such nodes; [0102] discloses a path expression is an expression comprising a sequence of "path steps" that identifies one or more nodes in a hierarchical data object based on hierarchical positions of the one or more nodes. The "path steps" may be delimited by a "/", ".", or another delimiter. Each path step may be a tag name specifying a path to a node within the hierarchical data object; [0107] discloses a path-exists evaluation determines whether a node identified by a path expression exists in a hierarchical data object).

Regarding dependent claim 2, it is a system claim that corresponding to the method of claim 8. Therefore, it is rejected for the same reason as claim 8 above.

Regarding dependent claim 3, it is a system claim that corresponding to the method of claim 9. Therefore, it is rejected for the same reason as claim 9 above.

Regarding dependent claim 4, it is a system claim that corresponding to the method of claim 10. Therefore, it is rejected for the same reason as claim 10 above.

Regarding dependent claim 5, it is a system claim that corresponding to the method of claim 11. Therefore, it is rejected for the same reason as claim 11 above.

Regarding dependent claim 6, it is a system claim that corresponding to the method of claim 12. Therefore, it is rejected for the same reason as claim 12 above.

Regarding dependent claim 14, it is a medium claim that corresponding to the method of claim 8. Therefore, it is rejected for the same reason as claim 8 above.

Regarding dependent claim 15, it is a medium claim that corresponding to the method of claim 9. Therefore, it is rejected for the same reason as claim 9 above.

Regarding dependent claim 16, it is a medium claim that corresponding to the method of claim 10. Therefore, it is rejected for the same reason as claim 10 above.

Regarding dependent claim 17, it is a medium claim that corresponding to the method of claim 11. Therefore, it is rejected for the same reason as claim 11 above.

Regarding dependent claim 18, it is a medium claim that corresponding to the method of claim 12. Therefore, it is rejected for the same reason as claim 12 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Doan et al. (US 20050060647 A1) teaches a method for presenting hierarchical data.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY P HOANG/Examiner, Art Unit 2143      


                                                                                                                                                                                                  /JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143